Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 26, 2018

                                       No. 04-18-00414-CR

                                       John Bryan FINCH,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 16-07-0222-CRA
                            Honorable Stella Saxon, Judge Presiding


                                          ORDER

        The reporter’s record was originally due on August 6, 2018. On August 9, 2018, the clerk
of this court notified the court reporter, Staci Slayden, that she is the court reporter responsible
for timely filing the reporter’s record in this appeal and that the reporter’s record is late. The
clerk explained that if the reporter’s record has not been filed because (1) the appellant has failed
to pay or make arrangements to pay the reporter’s fee and (2) the appellant is not entitled to
appeal without paying the fee, the court reporter must file a notification of late record stating
such fact within ten days. Otherwise, the court reporter must file the reporter’s record within
thirty days. The court reporter did not timely file a notification of late record, nor has she filed
the reporter’s record. We, therefore, ORDER court reporter Staci Slayden to file the reporter’s
record no later than October 26, 2018. If the reporter’s record is not received by such date, an
order may be issued directing Staci Slayden to appear and show cause why she should not be
held in contempt for failing to file the record.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2018.
___________________________________
Keith E. Hottle
Clerk of Court